MEMORANDUM **
Artemio Urbina Ortiz, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) denying his motion to reopen the underlying denial of his application for cancellation of removal. We review for abuse of discretion. See Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir. 2004). We conclude that the BIA did not abuse its discretion in denying the motion to reopen because petitioner failed timely to file his motion or provide additional evidence to support an exception to the 90-day deadline. See 8 C.F.R. § 1003.2(c)(2).
As to petitioner’s request for sua sponte reopening, this court lacks jurisdiction to review the BIA’s discretionary decision to deny sua sponte reopening of petitioner’s ease. See 8 C.F.R. § 3.2(a); Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.